

117 HR 1463 IH: Ensuring Health Safety in the Skies Act of 2021
U.S. House of Representatives
2021-03-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1463IN THE HOUSE OF REPRESENTATIVESMarch 1, 2021Mr. Lynch introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committees on Homeland Security, and Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo require a joint task force on air travel during and after the COVID–19 Public Health Emergency, and for other purposes.1.Short titleThis Act may be cited as the Ensuring Health Safety in the Skies Act of 2021.2.DefinitionsIn this Act:(1)Advisory CommitteeThe term Advisory Committee means the Joint Federal Advisory Committee established under section 4.(2)Air travelThe term air travel includes international air travel.(3)COVID–19 public health emergencyThe term COVID–19 public health emergency means the public health emergency first declared on January 31, 2020, by the Secretary of Health and Human Services under section 319 of the Public Health Service Act (42 U.S.C. 247d) with respect to COVID–19 and includes any renewal of such declaration pursuant to such section 319.(4)Joint Task ForceThe term Joint Task Force means the Joint Task Force on Air Travel During and After the COVID–19 Public Health Emergency established under section 3(a).3.Joint Task Force on Air Travel During and After the COVID–19 Public Health Emergency(a)In generalNot later than 30 days after the date of enactment of this Act, the Secretary of Transportation, the Secretary of Homeland Security, and the Secretary of Health and Human Services shall establish the Joint Task Force on Air Travel During and After the COVID–19 Public Health Emergency.(b)Duties(1)In generalThe Joint Task Force shall develop recommended requirements, plans, and guidelines to address the health, safety, security, and logistical issues relating to—(A)the continuation of air travel during the COVID–19 public health emergency; and(B)the resumption of full operations at airports and increased passenger air travel after the COVID–19 public health emergency.(2)RecommendationsThe recommendations developed under paragraph (1), with respect to the applicable periods described in paragraph (3), shall include—(A)modifying airport, air carrier, security (including passenger security screening), and other operations related to passenger air travel, including passenger queuing, boarding, deplaning, and baggage handling procedures, as a result of—(i)current and anticipated changes to passenger air travel during and after the COVID–19 public health emergency; and(ii)anticipated changes to passenger air travel resulting from any seasonal recurrence of the coronavirus;(B)mitigating the public health and economic impacts of the COVID–19 public health emergency and any seasonal recurrence of the coronavirus on airports and passenger air travel (including through the use of personal protective equipment, the implementation of strategies to promote overall passenger and employee safety, and the accommodation of social distancing as feasible and necessary);(C)addressing privacy and civil liberty issues that may arise from passenger health screenings, contact-tracing, or other processes used to monitor the health of individuals engaged in air travel; and(D)operating procedures to manage future public health crises that can be anticipated, to the extent such public health crises may impact air travel.(3)Applicable periodsFor purposes of paragraph (2), the applicable periods described in this paragraph are the following periods:(A)The period beginning on the date of the first meeting of the Joint Task Force and ending on the last day of the COVID–19 public health emergency.(B)The 1-year period beginning on the day after the end of the period described in subparagraph (A).(c)Activities of the Joint Task Force(1)In generalIn developing the recommended requirements, plans, and guidelines under subsection (b), and prior to including such recommendations in the final report required under section 5(b), the Joint Task Force shall—(A)conduct cost-benefit evaluations regarding such recommendations, including costs impacting air operations and impacts on air travel;(B)consider funding constraints;(C)use risk-based decision making; and(D)consult with the Advisory Committee established in section 4(a) and consider any consensus policy recommendations of the Advisory Committee submitted under section 4(b).(2)International consultationThe Joint Task Force shall consult, as practicable, with relevant international entities and operators, including the International Civil Aviation Organization, to harmonize (to the extent possible) recommended requirements, plans, and guidelines for air travel during and after the COVID–19 public health emergency.(d)Membership(1)ChairThe Secretary of Transportation (or the Secretary’s designee) shall serve as Chair of the Joint Task Force.(2)Vice-ChairThe Secretary of Health and Human Services (or the Secretary’s designee) shall serve as Vice-Chair of the Joint Task Force.(3)Other membersIn addition to the Chair and Vice-Chair, the members of the Joint Task Force shall include representatives of the following:(A)The Department of Transportation.(B)The Department of Homeland Security.(C)The Department of Health and Human Services.(D)The Federal Aviation Administration.(E)The Transportation Security Administration.(F)U.S. Customs and Border Protection.(G)The Centers for Disease Control and Prevention.(H)The Occupational Safety and Health Administration.(I)The National Institute for Occupational Safety and Health.(J)The Pipeline and Hazardous Materials Safety Administration.(K)The Department of State.(L)The Environmental Protection Agency.4.Joint Federal Advisory Committee(a)EstablishmentNot later than 15 days after the date on which the Joint Task Force is established under section 3(a), the Secretary of Transportation, in consultation with the Secretary of Homeland Security and the Secretary of Health and Human Services, shall establish a Joint Federal Advisory Committee to advise the Joint Task Force.(b)Duties of the Advisory CommitteeThe Advisory Committee shall develop and submit consensus policy recommendations to the Joint Task Force for the Joint Task Force to consider when developing recommendations under section 3(b).(c)MembershipThe members of the Advisory Committee shall include representatives of the following:(1)Airport operators designated by the Secretary of Transportation in consultation with the Secretary of Homeland Security.(2)Air carriers designated by the Secretary of Transportation.(3)Aircraft and aviation manufacturers designated by the Secretary of Transportation.(4)Labor organizations representing—(A)aviation industry workers (including pilots, flight attendants, engineers, maintenance, mechanics, air traffic controllers, safety inspectors, and workers performing airport services such as security, terminal and cabin cleaning, passenger assistance, and aircraft loading) designated by the Secretary of Transportation; and(B)security screening personnel designated by the Secretary of Homeland Security.(5)Public health experts designated by the Secretary of Health and Human Services.(6)Organizations representing airline passengers designated by the Secretary of Transportation.(7)Privacy and civil liberty organizations designated by the Secretary of Homeland Security.(8)Manufacturers and integrators of passenger screening and identity verification technologies designated by the Secretary of Homeland Security.(9)Trade associations representing air carriers (including major passenger air carriers, low-cost passenger air carriers, regional passenger air carriers, cargo air carriers, and foreign passenger air carriers) designated by the Secretary of Transportation in consultation with the Secretary of Homeland Security.(10)Trade associations representing airport operators (including large hub, medium hub, small hub, nonhub primary, and nonprimary commercial service airports) designated by the Secretary of Transportation in consultation with the Secretary of Homeland Security.(11)Aviation contractors designated by the Secretary of Transportation.(d)VacanciesAny vacancy in the membership of the Advisory Committee shall not affect its responsibilities but shall be filled in the same manner as the original appointment and in accordance with the Federal Advisory Committee Act (5 U.S.C. App).(e)Prohibition on compensationThe members of the Advisory Committee shall not receive any compensation from the Federal Government by reason of their service on the Advisory Committee.(f)PublicationNot later than 14 days after the date on which the Advisory Committee submits policy recommendations to the Joint Task Force pursuant to subsection (b), the Secretary of Transportation shall publish such policy recommendations on a publicly accessible website.5.Briefings and reports(a)Preliminary briefingsAs soon as practicable, but not later than 6 months after the date on which the Joint Task Force is established under section 3(a), the Joint Task Force shall begin providing preliminary briefings to Congress on the status of the development of the recommended requirements, plan, and guidelines under section 3(b). The preliminary briefings shall include interim versions, if any, of the recommendations of the Joint Task Force.(b)Final report(1)DeadlineAs soon as practicable, but not later than 18 months after the date of enactment of this Act, the Joint Task Force shall submit a final report to Congress.(2)ContentThe final report shall include the following:(A)All of the recommended requirements, plans, and guidelines developed by the Joint Task Force under section 3(b), and a description of any action taken by the Federal Government as a result of such recommendations.(B)Consensus policy recommendations submitted by the Advisory Committee under section 4(b), and an explanation (including data and risk analysis) of any action by the Joint Task Force in response to such recommendations.6.TerminationThe Joint Task Force and the Advisory Committee shall terminate 30 days after the date on which the Joint Task Force submits the final report required under section 5(b). 